Concurring Opinion by
POLLACK, J.
I agree that Plaintiffs satisfied the three requirements of the private attorney general doctrine. However, Plaintiffs seek attorneys’ fees pursuant to HRS § 661-1(1) and HRS Chapters 632 and 673, which are not implicated in this case. Additionally, Plaintiffs have not raised any other basis for an award of attorneys’ fees.1 See, e.g., HRS § 602-5(a)(6).2 I also do not believe that the record reflects that Plaintiffs sufficiently raised the issue of whether attorneys’ fees are incidental to the underlying claim(s) in this case. Accordingly, I concur in the result reached by the majority.

. See Taomae v. Lingle, 110 Hawai'i 327, 333 n. 14, 132 P.3d 1238, 1245 n. 14 (2006) (declining to address plaintiffs’ untimely claims for attorneys’ fees based on court’s inherent equitable powers and HRS § 602-5(7), presently numbered HRS § 602-5(a)(6) (Supp.2012), and denying request for fees on such grounds).


. ”[T]he inherent power of the supreme court is codified in HRS § 602-5(7) [presently § 602-5(a)(6) ], which acknowledge[ ]s this court's jurisdiction and power to make and award such judgments ... and do such other acts and take such other steps as may be necessary to carry into full effect the powers which are or shall be given to it by law or for the promotion of justicef.]” Farmer v. Admin. Dir. of the Court, 94 Hawai’i 232, 241, 11 P.3d 457, 466 (2000) (quotation marks and brackets omitted). See, e.g., CARL Corp. v. State, Dep’t of Educ., 85 Hawai’i 431, 460, 946 P.2d 1, 30 (1997) (recognizing and awarding attorneys’ fees based on court’s inherent powers "to create a remedy for a wrong even in the absence of specific statutory remedies, and to prevent unfair results”) (quotation marks omitted).